Citation Nr: 0511485	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-02-189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of fractured right femur.

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling for degenerative joint disease, right knee.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia that granted service connection for 
degenerative joint disease, right knee, evaluated as 20 
percent disabling effective June 5, 2002, and denied an 
evaluation in excess of 10 percent for the veteran's service-
connected residuals of fractured right femur.  By the same 
rating decision, the RO denied entitlement to TDIU rating.  
The veteran perfected a timely appeal of these determinations 
to the Board.

During the course of this appeal, the appellant relocated and 
his claim folder was transferred to the Buffalo, New York, 
RO.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for 
degenerative joint disease, right knee, the Board has framed 
this issue as shown on the title page.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

Initially, the Board observes that following the RO's 
issuance of the April 2004 Supplemental Statement of the 
Case, the veteran submitted additional evidence pertinent to 
his claims, including notations regarding the veteran's right 
knee arthritis.  No waiver of RO consideration accompanied 
this evidence.  In such a situation, the law requires that 
the RO initially consider the evidence, re-adjudicate the 
claim, and issue an appropriate Supplemental Statement of the 
Case (SSOC).  38 C.F.R. § 19.31, 19.37 (2003).  

In addition, the veteran underwent arthroscopic surgery in 
Jacksonville, Florida in 1996 in connection with his service-
connected disabilities of the right knee and right femur.  A 
review of the record does not reflect that these records have 
been associated with the veteran's claims file.  Hence, a 
remand to undertake reasonable efforts to obtain these record 
is warranted.  Thus, to the extent that these records were 
generated by a VA facility, they are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).

Next, the record discloses that the veteran was afforded a VA 
examination in February 2004 in connection with his claims 
for increased rating.  However, in light the request for 
additional outstanding medical records pertinent to the 
increased rating claims on appeal, the Board notes that VA's 
duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
See Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination should consider all medical records that relevant 
to the claims in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, 
a remand for a medical examination is warranted.

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's claims for an 
increased rating may impact this claim.  Indeed, if the 
evaluations of these disabilities are increased, and a single 
or combined 100 schedular evaluation resulted, the total 
rating issue will be rendered moot.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).  Under these circumstances, the Board finds that, as 
the above issues are inextricably intertwined with the TDIU 
issue, they should be considered together, and thus a 
decision by the Board on the veteran's TDIU claim would now 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In this respect, the record indicates that the veteran has 
received VA Vocational Rehabilitation training.  The 
veteran's full Vocational Rehabilitation and Education (VRE) 
folder, however, is not associated with the claims folder.  
Specifically, relevant, in addition to information contained 
in a VRE folder, would be any report regarding infeasibility 
of training.  Such records should be obtained and considered 
in the adjudication of the veteran's claim.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for his right knee and right 
femur conditions.  This should 
specifically include any records related 
to his 1996 arthroscopic surgery in 
Jacksonville, Florida.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims folder.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should arrange for the veteran's 
claims folder to be reviewed by the 
examiner who prepared the February 2004 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
nature, extent and severity of the 
veteran's service-connected right knee 
and right femur conditions.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  If the examiner 
again physically examines the veteran, 
all appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  In addition, the examiner should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his knees (to include 
with use or upon activity) as a result of 
the service-connected disabilities.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion on 
both flexion and extension.  Finally, the 
examiner should also comment on the 
effect of the service-connected 
disabilities on the veteran's ability to 
be employed.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim.  In evaluating the 
nature and severity of the veteran's 
right knee claim, the RO should 
specifically consider VAOPGCPREC 9-2004.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
